1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   KERN COUNTY HOSPITAL AUTHORITY,                       Case No.: 1:18-cv-00473 DAD JLT
12                  Plaintiff,                             ORDER DENYING STIPULATION TO AMEND
13          v.                                             THE CASE SCHEDULE WITHOUT PREJUDICE
                                                           (Doc. 27)
14   UNITEDHEALTHCARE INSURANCE
     COMPANY, et al.,
15
                    Defendants.
16
17          The Court granted the parties stipulation to amend the complaint to add new defendants on
18   October 3, 2018. Despite prompt service of the complaint, the plaintiff has allowed numerous
19   extensions of the responsive pleading such that it is not due on January 11, 2019 (Doc. 27-1 at 3),
20   the same day as the non-expert discovery deadline (Doc. 10). The plaintiff now reports that within
21   five days of service of the amended complaint, he learned that the two new defendants had filed
22   for bankruptcy, though, for unknown reasons, the plaintiff is unclear whether the automatic stay is
23   in place or, indeed, whether these defendants are proper parties to this action. (Doc. 27-1 at 3)
24          The stipulation notes that discovery from these two new defendants is essential but
25   provides little detail how discovery can be accomplished if, in fact, the stay is in effect. (Doc. 27-1
26   at 3-4) Thus, there is no showing that amending the case schedule can accomplish their discovery
27   goals. Moreover, there are too many unknowns and the need for the schedule amendment appears
28


                                                       1
1    to be based only on supposition, rather than any real investigation1. Consequently, the Court

2    ORDERS:

3             1.       The stipulation to amend the case schedule is DENIED without prejudice;

4             2.       No later than February 1, 2019, plaintiff SHALL file a request for entry of default

5    as to the newly added defendants2 or a notice of automatic stay UNLESS the defendants have filed

6    their responsive pleading3.

7
8    IT IS SO ORDERED.

9        Dated:       January 10, 2019                                    /s/ Jennifer L. Thurston
10                                                               UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   1
       For example, despite filing this action in February 2018 (Doc. 1-2 at 4) and despite the events at issue occurred in 2015
26   (Doc. 1-2 at 15), the plaintiff now reports there may be yet another defendant who should be added to this case (Doc. 27-1
     at 3).
     2
27     Though detailing many potential issues related to the new defendants, it appears the plaintiff has done virtually nothing to
     investigate, other than talk with the attorney for these defednants. Thus, before seeking entry of default, the plaintiff
28   SHALL ensure it has named the proper parties in this action.
     3
       If the defendants appear, the Court will entertain a renewed stipulation to amend the case schedule. If they will not appear,
     the Court sees no cause to amend the case schedule, based upon the information currently before it.

                                                                2
